Case 1:15-cr-00378-PGG Document 133 Filed 12/27/19 Page 1of1
Law Office Of

Joaquin Perez
6780 Coral Way * Miami, Florida 33155
Phone (305) 261-4000 ¢ Fax (305) 662-4067

Jplaw1@bellsouth.net
(Also admitted in Massachusetts and Rhode Island)

Via ECF
December 27, 2019

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
New York, New York 10007

Re: — United States v. Fredy Renan Najera Montoya
15-cr-378 (PGG-1)

Dear Judge Gardephe:

Defendant respectfully submits this letter to request an extension of the January 6, 2020
filing deadline for submission of additional evidence in support of his motion to withdraw the
guilty plea to Count II of the Indictment. The government has no objection to an extension until
February 10, 2020. Accordingly, Defendant requests leave to file additional submissions on or

before February 10, 2020.

Respectfully submitted,

/s/ Yoaguin Perez
JOAQUIN PEREZ, ESQ.
NYB: 52376532

6790 Coral Way

Miami, Florida 33155
Tel: (305) 261-4000

jplaw1@bellsouth.net

cc: Emil J. Bove, III, AUSA
Matthew Laroche, AUSA
